     Case 1:21-cr-00040-RJJ ECF No. 22-1, PageID.75 Filed 03/10/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                             No. 1:21-cr-40

CHRISTOPHER ALLAN BODEN, a/k/a “Captain,”                      HON. ROBERT J. JONKER
LEESA BETH VOGT, a/k/a “Lis Bokt,”                             Chief United States District Judge
a/k/a “Moose,” and
DANIEL REYNOLD DEJAGER,
a/k/a “Daniel Reynold,” a/k/a “Daniel Miester,”
a/k/a “Danichi,”

                  Defendants.
_________________________________________/

                 PROTECTIVE ORDER FOR DISCOVERY MATERIALS

        For the reasons stated in the government’s Motion for a Rule 16(d) Protective Order, it is

hereby ORDERED, pursuant to Rule 16(d) of the Federal Rules of Criminal Procedure, that:

        1.     Any and all discovery materials provided in this case by the government to the

defendants (“Discovery Materials”) are to be used by the defendants and their counsel solely for

the preparation of their defense. No disclosure of these Discovery Materials is authorized except

as necessary to the preparation of the defense in this case, and such determination of necessity is

to be made by counsel for the defendants, not by the defendants themselves. This limitation

applies to all Discovery Materials provided by the government in this criminal action,

irrespective of when they were produced.

        2.     Disclosure of Discovery Materials for purposes related to defense of the criminal

case is permitted to: (a) members of the defense teams, consisting of counsel, co-counsel,

paralegals, investigators, litigation support personnel, the defendant, and secretarial staff; (b)
   Case 1:21-cr-00040-RJJ ECF No. 22-1, PageID.76 Filed 03/10/21 Page 2 of 2




experts or consultants used to assist in preparation of the defense; (c) potential witnesses who are

deemed necessary by the defense team in connection with this case; and (d) this Court.

       3.      Counsel for the defendants: (a) shall not allow their clients, or any other potential

witness, to retain un-redacted copies of the Discovery Materials containing personally

identifiable information (“PII”), absent further order by this Court; and (b) will take all

reasonable steps necessary to ensure that Discovery Materials containing PII are not improperly

disclosed.

       SO ORDERED, this ____ day of March, 2021.



                                                      __________________________________
                                                      HON. ROBERT J. JONKER
                                                      Chief United States District Judge




                                                  2
